Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 22, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The evidence before the Unemployment Insurance Appeal Board clearly established that claimant left her employment because her earnings did not meet her expectations. However, dissatisfaction with wages does not constitute a good cause for leaving one’s employment (see, Matter of Weber [Catherwood], 32 AD2d 697) and, therefore, claimant is not entitled to unemployment insurance benefits. Since the Board’s decision is supported by substantial evidence, it must be upheld (see, Matter of Fontana [Levine], 53 AD2d 742).
Decision affirmed, without costs. Kane, J. P., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.